


AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT (the “Amendment No. 1”), is entered
into as of December 22, 2014 by and between Third Point Reinsurance Ltd., a
Bermuda company (the “Company”), and John Berger (the “Executive”).
WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of December 22, 2011 (the “Employment Agreement”); and
WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 1 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend and restate the Employment Agreement on the
terms set forth below;
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.    Section 1, Employment Term, of the Employment Agreement shall be amended
to read as follows:
“1. Employment Term. Except for earlier termination as provided for in Section 5
hereof, the Company hereby agrees to employ the Executive, and the Executive
hereby agrees to be employed by the Company, subject to the terms and provisions
of this Agreement, for the period commencing on December 22, 2014 (the
“Effective Date”) and ending on the third anniversary of such date (the
“Employment Term”); provided that on the third anniversary of the Effective
Date, and on each anniversary of the Effective Date thereafter, the Employment
Term shall be extended for an additional year, unless either the Executive or
the Company shall have given notice at least 90 days prior to such anniversary
not to extend the Employment Term.”
2.     The parties hereto agree that except as specifically set forth in this
Amendment No. 1, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.


[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to Employment
Agreement to be executed, and the Executive has hereunto set his hand, in each
case effective as of the day and year first above written.
THIRD POINT REINSURANCE LTD.
THIRD POINT REINSURANCE LTD.
By: /s/ Steve Fass    
Name: Steve Fass
Title: Director




By: /s/ Tonya L. Marshall     
Name: Tonya L. Marshall
Title: EVP, General Counsel & Secretary


EXECUTIVE
/s/ John Berger
________________________________________
John Berger





 


